 
1
 

Exhibit 10.59


PERSONAL / CONFIDENTIAL
Mr. Shawn P. Vadala
4107 Belmont Place
New Albany OH 43054
USA




Date
October 27, 2016
Reference
CM/em
Direct Dial
41 44 944 24 45
Telefax
41 44 944 22 55





Employment Agreement


between Mettler-Toledo International Inc., Im Langacher, 8606 Greifensee,
Switzerland (“Company”), and Mr. Shawn P. Vadala, US citizen (“Employee”).


The parties enter into an employment agreement on the terms and conditions set
forth below:


Function
Chief Financial Officer (CFO), Member of the Group Management Committee ("GMC")
of the METTLER TOLEDO Group.
Location
The principal place of work is at the premises of the Company in Columbus, OH.
Given the international presence of the company, employee’s duties will require
regular business travel to the Group’s various locations.
Remuneration
Base Salary of USD 355’000.-- (gross, before taxes and other withholdings) per
annum, effective with the starting date, payable in semi-monthly installments of
USD 14'791.66.
 
Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan Employee is eligible to earn a cash incentive based upon
achievement of various financial and personal targets. For 100% target
achievement, the cash incentive is currently USD 159’750.-- gross (45% of base
salary). The scaling of the incentive system and selection and weighting of
targets, including personal targets, are determined by the Compensation
Committee of the Board of Directors.
Equity Incentive Plan
Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended from
time to time.
Car Allowance
Car Allowance of USD 10'000.-- per annum, payable in semi-monthly installments
of USD 416.67.











--------------------------------------------------------------------------------

 
2
 

Exhibit 10.59




Vacation
27 working days per calendar year, including two personal holidays.
Other benefits
All other employment benefits (including but not limited to 401(k) retirement
savings plan and insurances) will be in accordance with the rules and
regulations for senior management of Mettler-Toledo, LLC.
Duration /
Notice Period
This employment agreement is effective as of January 1, 2017 and is of unlimited
duration. It may be terminated by either party without cause by giving twelve
(12) months notice in writing to the end of a month and shall terminate at the
end of such notice period.
Non-Competition
While Employee is employed by METTLER TOLEDO and for a period of twelve months
after his termination, Employee shall not directly or indirectly (a) engage in
or be employed in any business anywhere in the world which competes with the
businesses of METTLER TOLEDO, or (b) solicit for hire or hire any METTLER TOLEDO
employee.
Confidentiality


Employee agrees to keep confidential both during and after his employment with
METTLER TOLEDO all information of a confidential nature not generally known
outside of METTLER TOLEDO, and not to use such confidential information other
than for purposes of performing his duties for METTLER TOLEDO.
Previous Employment Agreements
With the effectiveness of this employment agreement, all previous employment
agreements or amendments to such employment agreements with METTLER TOLEDO shall
be considered cancelled. The acquired period of service since November 3, 1997
is taken into consideration where applicable.
Applicable Law and Jurisdiction
This agreement shall be governed by the laws of the State of Ohio. All disputes
concerning the terms and conditions of this agreement shall be brought before
the ordinary courts in the State of Ohio.





Mettler-Toledo International Inc.    The Employee






/s/ William P. Donnelly    /s/ Christian Magloth    /s/ Shawn P. Vadala


William P. Donnelly     Christian Magloth    Shawn P. Vadala








Attachments:
▪
POBS Plus – Incentive System for Members of the Group Management of METTLER
TOLEDO (12/2013)





